Citation Nr: 1755726	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to May 20, 2014, and to a rating greater than 20 percent thereafter, for degenerative disc disease of the lumbar spine with intervertebral disc syndrome (IVDS).  

2.  Entitlement to an initial rating greater than 10 percent prior to May 20, 2014, and to a rating greater than 20 percent thereafter, for degenerative disc disease of the cervical spine IVDS.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1965 to May with additional service in the Navy Reserves.  

These matters come before the Board of Veterans' Appeals (Board) from a rating decision issued in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a hearing in May 2017 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2014).  Examinations will be requested whenever VA determines, as in this case, that there is a need to determine the current severity of a disability.  At his May 2017 video conference hearing, the Veteran credibly testified that his back and neck disabilities had increased in severity.  Specifically, in addition to increased pain, he reported numbness and tingling in his upper and lower extremities, indicating possible radiculopathy.  As neurological complications may be assigned separate ratings as part of a back or neck disability, an examination to assess his current symptoms is necessary for the Board to make an informed decision.  38 C.F.R. § 4.71a.  


Additionally, although the AOJ did not certify the issue of TDIU as part of this appeal, the Board will consider the issue of entitlement to a TDIU as part of the claim for an increased rating for lumbar and cervical disorders.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his May 2017 hearing, the Veteran testified that he was no longer able to perform his occupation as an elevator constructor because of his neck and back disabilities, as he could no longer climb.  As the outcome of the readjudication of the Veteran's neck and back ratings may have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the underlying increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination(s) to determine the current severity of his service-connected cervical and lumbar spine disabilities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the cervical and lumbar spines.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  

2. Then, provide the Veteran's claims file to a qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A physical examination of the Veteran is only necessary if deemed so by the clinician.  

Based on a review of the claims file, the clinician must provide a functional assessment of each of the Veteran's individual service-connected disabilities (asbestos-related pleural plaques, low back disability, neck disability, right long finger disability, bilateral hearing loss, and tinnitus) on his ability to work, without consideration of his age or nonservice-connected disabilities.  
  
3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




